United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2131
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Richard Allen Ducott, Jr.,                *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                             Submitted: March 21, 2000
                                 Filed: March 24, 2000
                                     ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Richard Allen Ducott, Jr., pleaded guilty to conspiring to distribute
methamphetamine, in violation of 21 U.S.C. § 846 (1994). The District Court1
overruled his objection to a two-level enhancement for possessing a firearm in
connection with the offense, denied his motion for a downward departure on the basis
of coercion or duress, and sentenced him to 168 months' imprisonment and five years'
supervised release. On appeal, Ducott argues that the District Court erred in applying


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
the firearm enhancement and in denying the requested downward departure; and that
his due-process rights were violated because the government suggested throughout
sentencing that the firearm was found in Ducott’s bedroom rather than in his bedroom
closet and contended that he had lied in his testimony at sentencing.

        We conclude that the District Court did not clearly err in applying the firearm
enhancement. See United States v. Belitz, 141 F.3d 815, 817 (8th Cir. 1998) (standard
of review). The evidence showed, among other things, that: methamphetamine and
marijuana were recovered from the bedroom of Ducott’s residence and that a loaded
shotgun was recovered from the bedroom closet; when Ducott returned from
methamphetamine-buying trips, he brought the drugs to the residence from which they
were then sold; a pound of methamphetamine had been stored at, and stolen from,
either Ducott’s residence or his garage; and Ducott acknowledged being aware of, and
initially being involved with, marijuana being grown in the attic of the residence. Cf.
id. at 817-18 (finding sufficient nexus where methamphetamine was found in basement
and loaded pistol was found in living room; court could conclude readily- accessible
gun enhanced appellant’s comfort level while drugs were in home). Ducott’s
contention that the government deceived the District Court regarding the location of the
shotgun is without merit: the government’s primary witness regarding the search freely
acknowledged at sentencing that the shotgun was found in the closet.

        Because the District Court was aware of its authority to depart from the
Guidelines, its decision not to do so is unreviewable. See United States v. Turechek,
138 F.3d 1226, 1228 (8th Cir. 1998). Finally, we conclude that the Assistant United
States Attorney did not violate Ducott’s due-process rights by contending in his closing
comments at sentencing that Ducott had lied. See United States v. French, 88 F.3d
686, 688-89 (8th Cir. 1996) (holding that prosecutor’s allegation in closing argument
at trial that testifying defendant had lied was either not misconduct at all or was
harmless error); cf. Portuondo v. Agard, 68 U.S.L.W. 4176, 4177-79 (U.S. Mar. 6,


                                          -2-
2000) (holding that prosecutor may attack testifying defendant’s credibility in
summation).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-